Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 9/2/21, Applicant amended claims 1-5, 7-11, and 15-18, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3, 7, 10, 14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 4, 11, and 18 are objected to because of the following informalities: these claims depend on claims 1, 8, and 15 respectively and recite “generating … generated metadata for an activity,” and “generating generated metadata” is unclear language, plus independent claims 1, 8, and 15 third limitation each recites activity metadata that is generated so it is unclear if the antecedent basis for the generated metadata for an activity in claims 4/11/18 is the activity metadata generated in claims 1/8/15 or not.

Rejections under 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Manville et al (US 20160292429), hereafter known as Manville, in view of Shin et al (US 20150261775), hereafter known as Shin.
With respect to claims 1, 8, and 15, Manville teaches:
receiving, by the computing device of the activity service, activity metadata generated by a first cloud storage provider in association with a file stored in a memory of the first cloud storage provider (paragraph 0023 figure 1, activity metadata (last modify date) received in metadata server 110, file stored in cloud storage); 
storing, by the computing device of the activity service, the activity metadata generated by the first cloud storage provider, wherein the first cloud storage provider is distinct from the activity service (paragraph 0023 activity metadata stored in metadata server); 
receiving, by the computing device of the activity service, activity metadata generated by a second cloud storage provider in association with a different file stored in a memory of the second cloud storage provider, wherein the second cloud storage provider is distinct from the activity service and distinct from the first cloud storage provider (repetition of receiving step above, paragraph 0046 activity metadata for at least two files, paragraphs 0043, 0057 cloud has multiple stores); 
storing, by the computing device of the activity service, the activity metadata generated by the second cloud storage provider (repetition of storing step above); and 
generating, by the computing device of the activity service, additional metadata for an activity associated with the file stored in the memory of the first cloud storage provider 
Manville does not teach activity metadata generated by a first cloud storage server or a second cloud storage server.  Shin teaches this in analyzing content transmitted to a cloud server (activity) to generate metadata (paragraphs 0113-0114) such as a creation date (paragraphs 0041-0042), with more information on this function in describing the metadata generation module on the cloud server, (figure 27 paragraph 0360).  It would have been obvious to have combined the functionality of generating metadata about a file on the cloud server in Shin with the metadata and storage techniques in Manville because generating file metadata on a cloud server where the file is stored means less overhead on a metadata server as in Manville, and said metadata is then available to a user when a metadata server is not.
With respect to claim 8, Mannville teaches one or more computer readable storage media having program instructions thereon (paragraph 0018 implementing the invention as a computer program product stored on a computer readable storage medium).
With respect to claim 15, Mannville teaches one or more computer readable storage media (paragraph 0018) and a processing system coupled with the one or more computer readable storage media (paragraph 0018 implementing the invention via a processor).
With respect to claims 2, 9, and 16, all the limitations in claim 1, 8, and 15 are addressed by Manville and Shin above.  Manville also teaches sending the additional metadata to the first cloud storage provider (paragraph 0024 may be stored server on the cloud).
With respect to claims 4, 11, and 18, all the limitations in claim 1-2, 8-9, and 15-16 are addressed by Manville and Shin above.  Manville also teaches: 

sending the generated metadata to the second cloud storage provider (repetition of step in claim 2).
With respect to claims 5, 12, and 19, all the limitations in claim 1, 8, and 15 are addressed by Manville and Shin above.  Manville also teaches receiving, by the computing device of the activity service, a global identifier for the file stored on the first cloud storage provider (paragraph 0031 figure 5 step 504 associate file identifier with file by metadata server).
With respect to claims 6, and 13, all the limitations in claim 1, 5, 8, and 12 are addressed by Manville and Shin above.  Manville also teaches receiving the global identifier from the first cloud storage provider (paragraph 0031 figure 5 step 508 URI on cloud server).

Relevant Prior Art
	During his search for prior art, Examiner found the following reference to be relevant to Applicant’s claimed invention.  Said reference is listed on the Notice of References form included in this office action:
	Kolodner et al (“A Cloud Environment for Data-Intensive Computing Services,” teaches a cloud environment containing multiple cloud service providers in the cloud as being known in the art (section III).



Responses to Applicant’s Remarks
	Regarding rejections to claims 1-5, 8-12, and 15-19 under 35 U.S.C. 101 for obviousness type double patenting of claims 9 and 14-16 of U.S. Patent No. 10,353,926, Applicant’s amendments overcome these rejections and they are withdrawn.  Regarding rejections to claims 1-20 under 35 U.S.C. 101 for reciting mental processes, Applicant’s arguments have been considered and Examiner believes these claims now recite sufficiently more than the mental processes still recited, in particular the presence of multiple components being used in the steps of the claimed invention.  Regarding rejections of claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-19 under 35 U.S.C. 102 by Manville, Applicant’s amenmdents of reciting activity metadata generated by a first and second cloud storage provider overcomes Manville’s teachings.  Examiner conducted another search of the prior art and fond Shin, which Examiner believes teaches this subject matter as shown in the rejections under 35 U.S.C 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.